Title: To Benjamin Franklin from Thomas Digges, 24 May 1780
From: Digges, Thomas
To: Franklin, Benjamin


Dr. Sir
London 24 May 1780
I took the liberty, in a letter of the 9th. Inst. to solicit the favour of You to help me to a full length portrait of yourself. It is to oblige a deserving and ingenious Engraver who means to employ his present time in producing a good print therefrom, & to take the plate with Him to a Country where his prospects for future happiness & success are greater than he can promise himself by staying here— He hopes too by Landing with him a good full length print of a person whom America looks up to as Her first Citizen, that it will pave his way to future employment & to a good settlement. We have several good bust & half-length likenesses of you in England but none at full length— What we want is one of these either setting or standing, with such ornaments and emblems to the portrait as You may chuse. The size of the Print is meant to be about two feet by 18 Inchs. more or less as the decorations may require. The nearer the drawing or picture is made to that size the better for my friend the artist. If you can possibly give up but a few hours to this my request, it would be a very grt obligation to me, besides the pleasure I shall receive in holding forever in my possession the likeness of the man to whom my Country owes the first & most extensive obligations. If the favour could be done me, the drawing, painting, or Craons would find its way safely & expeditiously to me, if it could be forwarded from You to Monsieur Francois Bowens Negt. at Ostend. I shall forward to that gentn. on Saturday next a small deal box which contains a portrait of a Divine who is much respected by yourself & every person of his acquaintance, & what will make it more valuable to You, it is done by the fair hand of his amiable Daughter Miss Georgiana, in return for a present from You which I frequently hear commended and very much prizd. I know of no private oppery [opportunity] to send it; I can get it safe to mr Bowens, & shall charge him not to forward it but by a very safe conveyance from Ostend.
We have been long impatiently waiting a line from You relative to the Captives in this quarter, as by what you last wrote Mr. H——n we had reason to expect another letter in a few days; neither him nor Mr H——y can do any thing with a certain board until another letter is recd from You. In the meantime nothing is expected nor even is another cartel talkd of, but many of the prisoners have been lucky lately in getting themselves liberated. As Mr H——n wrote you the 12th Int., & my letter of the 9th also mentiond these circumstances we are in hopes another post or two will bring one of us a letter.
We are still without authentic news from America, but every day produces a new report about the Fate of Clinton; many people here are wicked enough to hope the present one (wch comes from France) to be true, & which says He has been repulsd at Ch. Town & flying towards Georgia. A Ship is arrivd at Cork which saild from N York the 6th of April with the Reinforcement for Clinton 20 transports with 3,000 men under convoy of the Rainbow only—this ship left them on the 12th not far on their way, but steering South with a fair wind.

Our Wt Inda. fleet of near 250 sail is still detaind at Torbay for a fair wind. The N York will probably sail (50 or 60 ships) abot. the middle June. I hear of no troops or ships of considerable force going with them. Sr. C. Hardy is dead, & Adml Geary got the Channel fleet which we are told is to be 25 sail & to be ready in June. There are accots. to day from the west, that the Ardent man of war is retaken in the Bay Biscay by two fiftys— She appears to have been on a cruise by herself, & we rejoice exceedingly at getting our old Ship again.
I formerly took the liberty to mention a Mr Burn of Lisbon to you & to ask yr. interest to him to procure a passport from Turin to Paris; I expect He is by this time in Paris & will probably make use of my Name (or an introductory Letter I had lodgd for Him at Paris) with you. He is a very deserving Young Man & in several instances been servicable to your Country, & I believe the only well wisher to its cause that can be found among the British factory at Lisbon. I am to beg your usual civility may be extended to Him, & you may safely trust any letters or parcells to him which you may have occasion to send hither. I am sir yr mo obligd & obt. Sert
W S. C
 
Addressed: Monsieur Monsieur B.F— / Passy
Endorsed: May 24. 80
Notation: May 24. 80
